internal_revenue_service number release date index number -------------------------- ----------------------------------- ----------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- telephone number --------------------- refer reply to cc psi plr-125300-09 date date ty -------------------------- legend donor spouse child child date date year year trust trust trust ------------------------------------------------------ ----------------------------------------------------- ------------------------------------ ----------------------------------------- ------------------ ------------------ ------- ------- ------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ----------------------- ---------------------- --------------------------------------------- company company’s cfo ----------------- attorneys accounting firm ------------------------------ ---------------------------------- dear -------------------------- this responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate donor’s and spouse’s generation-skipping_transfer gst_exemption to the transfer made to trust and trust on date in year plr-125300-09 facts donor created trust for the benefit of her children and their issue on date in year which is prior to date trust has gst potential on date donor funded trust with shares of stock in company under the terms of trust the administrative trustee was directed to divide the trust estate into two equal shares one for the benefit of each of donor’s and spouse’s children and their descendants pursuant to this provision the administrative trustee established trust for the benefit of child and his descendants and trust for the benefit of child and his descendants company’s cfo was responsible for directing and overseeing the preparation of all tax returns for donor and spouse attorneys informed company’s cfo that donor and spouse needed to file form sec_709 united_states gift and generation skipping transfer_tax returns and to allocate gst_exemption to the transfer to trust and trust attorneys did not advise donor or spouse to file gift_tax returns and allocate their gst_exemption company’s cfo inadvertently failed to retain an accounting firm to prepare donor’s and spouse’s gift_tax returns for year and to allocate gst_exemption to trust and trust in year donor and spouse retained accounting firm to file gift_tax returns for year accounting firm discovered that no prior gift_tax returns had been filed for donor or spouse donor and spouse represent that to date no taxable_distributions taxable terminations or any other gst taxable events have occurred with respect to any of the trusts that would result in a gst tax_liability on the part of any of the trusts or their beneficiaries both donor and spouse have sufficient gst tax exemption remaining and available to allocate with respect to the transfer to trust and trust donor and spouse intend to treat the transfer on date for gift_tax purposes as made one-half by donor and one- half by spouse pursuant to sec_2513 law and analysis sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse both spouses must consent to the application of gift-splitting with respect to all gifts made during the calendar_year sec_2513 provides that such consent may be signified at any time until the 15th of april following the close of the year in which the gift was made unless no return has been filed for such year by either spouse the consent may not be signified after a return for such year is filed by either spouse thus if a late return is filed the consent must be made on the first return filed for such year plr-125300-09 sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 in effect at the time of the transfer provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2654 and provide that for purposes of chapter the portion of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-125300-09 before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 section c provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-125300-09 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied donor and spouse intend to elect to split_gifts with respect to the year transfer to trust and trust assuming the requirements are satisfied under sec_2513 donor and spouse will be treated as the transferors for gst purposes of one-half of the entire value of the property transferred by donor regardless of the interest spouse is actually deemed to have transferred under sec_2513 therefore donor and spouse are each granted an extension of time of sixty days from the date of this letter to allocate donor’s and spouse’s available gst_exemption to the portion of trust and trust for which donor and spouse are each the transferor the allocations will be effective as of the date of transfer and will be based on the gift_tax value of the assets transferred to trust and trust on date the allocations should be made on form sec_709 for year and filed with the internal_revenue_service cincinnati service center-stop cincinnati ohio a copy of this letter should be attached to the forms two copies of this letter are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-125300-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes two copies of this letter cc
